Per Curiam.
This is a zoning case in which we granted the petition of the named defendant, the zoning board of the city of Stamford, to appeal from the judgment of the trial court. That judgment sustained the plaintiffs’ appeal to the Superior Court from the action of the board which amended the zoning map by changing the classification of three contiguous tracts of land from a general industrial zone to a multiple family residence zone. The judgment also ordered that the zone change be modified to exclude the plaintiffs’ property. The trial court found that the zone change was not warranted because there was no new condition “that had not existed at the time of the last change.” It also found that the zone change appeared to meet the needs of the applicant, the defendant Holy Name of Jesus Church, but was not for the good of the community as a whole.
*667Where a local zoning authority is acting in a legislative capacity in enacting a zone change, it is “not bound by the general rule which would prohibit it from reversing an earlier decision without evidence of a change in conditions.” Morningside Assn. v. Planning & Zoning Board, 162 Conn. 154, 158, 292 A.2d 893 (1972). The change of conditions rule “will only be applied in those rare instances where the zoning amendment is patently arbitrary.” Id., 158-59. It is clear from the record in this case that the action of the board was not patently arbitrary.
Furthermore, from our review of the entire record we conclude that the “trial court far exceeded its proper bounds in reversing the [board’s] decision . . . . ” Goldfeld v. Planning & Zoning Commission, 3 Conn. App. 172, 178, 486 A.2d 646 (1985). It purported to assess the credibility of witnesses before the board and to weigh the evidence, and in doing so, it substituted its judgment for the legislative judgment of the board. That legislative judgment is adequately supported by the record. Id.
There is error, the judgment is set aside and the case is remanded with direction to dismiss the plaintiffs’ appeal.